UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) December 13, 2012 Jiu Feng Investment Hong Kong Ltd (Exact name of registrant as specified in its charter) Nevada 333-173456 27-2775885 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2293 Hong Qiao Rd, Shanghai China, 200336 (Address of principal executive offices) +86 21 64748888 (Registrant’s telephone number, including area code) Liberty Vision, Inc 2530 Meridian Parkway, Suite 200, Durham, NC 27713 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE: This Current Report on Form 8K/A (the “Amendment”) is filed to amend the Registrant’s Current Report on Form 8-K filed and effective December 14, 2014 (the “Report”).The sole purpose of this Amendment is to clarify the following:While the cover page of the Report disclosed Registrant’s new name, the Registrant’s name on December 14, 2012 was Liberty Vision, Inc.The Registrant’s name was subsequently changed as will be reported in a separately filed Current Report on Form 8-K.Additionally, the website, www.jf-investment.com, referred to in Item 8.01 of the Report is not the Registrant’s website.The Website is that of Jui Feng Investment Hong Kong, Inc. (“JFI”).JFI is, together with Ms. Yan Li, Registrant’s majority shareholder. JFI is not the same company as Registrant: While JFI’s name, in Chinese, is not the same as Registrant’s new name, the English translation of JFI’sChinese name is identical to Registrant’s new name.To avoid confusion in this and subsequent filings, we shall refer to the Registrant as either the “Registrant” or as “Jui Feng Investment Hong Kong, Inc., a Nevada Corporation.” ITEM 8.01 Other Events. On December 13, 2012, Jiu Feng Investment Hong Kong Ltd. (the “JFI”), issued a press release (the “Press Release”) announcing the launch of their new website, www.jf-investment.com. JFI is, together with Ms. Yan Li, the Registrant’s majority shareholder. A copy of the Press Release was filed as Exhibit 99.1 to the Report filed and effective December 14, 2014, and is incorporated by reference in this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Jiu Feng Investment Hong Kong Ltd, a Nevada Corporation Dated: December 31, 2012 By: /s/ Yan Li Yan Li President and Director 3
